DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group I, claims 1-16 in the reply filed on 15 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 15 March 2021.
Applicant’s election of the species comprising particles formed of a self-assembled gel where the gelator is “ascorbyl palmoate” (the Examiner interprets this to mean “ascorbyl palmitate”); wherein the immunosuppressant is an calcineurin inhibitor wherein the calineurin inhibitor is tacrolimus “alone or in combination with IL-22” in the reply filed on 15 March 2021 is acknowledged.  Applicant has not recited an election regarding a coating (see page 6 of Restriction requirement mailed 14 December 2020), which the Examiner interprets as a coating is not required to be present.
Claims 4, 5, and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1-3, 6-9, 15, and 16 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a self-assembling hydrogel composed of a gelator.   The Summary of the Invention in the as-filed specification recites, “Formulations containing particles of self-assembling hydrogels composed of gelators such as the Food and Drug Administration's Generally Regardedga as Safe (GRAS) compounds like ascorbyl palmitate, and further processed into capsules, tablets, oral suspensions, enemas and rectal or vaginal suppositories or inserts, or suspensions for instillation, for delivery of 


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites, “A formulation comprising immunosuppressant and IL-22 and/or a regenerative agent”.  It is not clear how the term “and/or” separates the recited active agents; i.e., the phrase could be read as a formulation comprising a) immunosuppressant, and b) IL-22 and/or a regenerative agent, or the phrase could also be read as a formulation comprising a) immunosuppressant and IL-22, and/or b) a regenerative agent.  Therefore, the metes and bounds of the claim are unclear.
Dependent claims 2, 3, and 6-9 do not remedy this deficiency, and therefore are also rejected as depending from a rejected base claim.

Claims 1-3, 6-9, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites, “in the form of a liquid solution, gel, or suspension or capsule, particles, tablet, insert or suppository” (emphasis added).  It is not clear, from the additional recitations of the term “or”, how the choices of form are to be interpreted (for example, is the phrase “suspension or capsule” to be considered separate from other choices of form?).  Therefore, the metes and bounds of the claim are unclear.
To overcome this rejection, the Examiner suggests Applicant delete the word “or” before “suspension”, and delete the word “or” before “capsule”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (“Karp”, US 2017/0100342, cited by Applicant in IDS filed 29 May 2020) in view of Baumgart et al. (“Baumgart”, Aliment. Pharmacol. Ther., 17:1273-1281, 2003), Li et al. (“Li”, World J. Gastroenterol., 20(48):18177-18188, 2014), and Veas et al. (“Veas”, US 2007/0009926).
Karp teaches a non-covalently assembled hydrogel or organo-gel composition (e.g., abstract).  Low molecular weight (<2,500 Da) materials assemble to form the hydrogel or organo-gel, with nanostructures that resist disassembly or destabilization in serum for an extended period of time (id.).  A preferred gelator to form the gel is ascorbyl palmitate (e.g., paragraph [0010]; see instant claims 3 and 16).  The gels are formed by heating then cooling a solution of the gelator in solvent (e.g., paragraph [0014]; see instant claim 2).  The gels can be processed into particles which retain the nanostructures (e.g., paragraph [0009]; see instant claims 1 and 7).  The composition is 
While Karp teaches encapsulated agents can include anti-inflammatory drugs, immunosuppressants, and cytokines, Karp does not specifically teach the elected active agents tacrolimus and IL-22 (instant claims 1, 6, 8, 9, 15, and 16).
Baumgart teaches oral tacrolimus (an immunosuppressant) is safe and effective in refractory inflammatory bowel disease (e.g., abstract).
Li et al teaches IL-22, a cytokine, induces antimicrobial molecules and proliferative and antiapoptotic pathways, which help prevent tissue damage and aid in its repair, thus playing a beneficial role in IBD by enhancing intestinal barrier integrity and epithelial innate immunity (e.g., abstract).  Veas is in the field of compositions comprising IL-22 for therapeutic use (e.g., abstract), and teaches said compositions are advantageously prepared for administration by the oral or mucosal route, in forms such as tablets, pills, capsules, or drops (e.g., paragraphs [0027], [0028]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select tacrolimus and IL-22 as active agents in the 




Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA S FRAZIER/           Examiner, Art Unit 1611